Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 2/25/2021, which paper has been placed of record in the file.
Response
2.	The amendment is unpersuasive, cited prior art of Sugiyama already suggests amended structural limitations (i.e., having/using an inverter between a converter and a load) – a current from a power supply to the load must passes through an inverter 26.

    PNG
    media_image1.png
    511
    785
    media_image1.png
    Greyscale

Applicant argues that “Sugiyama fails to disclose a voltage conversion device disposed between the power storage device and an inverter, as recited in amended independent claim 1.” The examiner respectfully disagrees because Sugiyama shows in Fig. 1 that voltage conversion devices 170,  60 are disposed between the power storage device 400 and an inverter 26.
Applicant also argues that “There is no electrical connection in Sugiyama between the charging inlet 105 and a point between the main DC/DC converter 60”. The examiner respectfully disagrees because Sugiyama shows in Fig. 1 that an external power supply 400, via a converters 170 and 60 providing power to the load(s): 30: motor generator, 40: motive power transmission gear, 50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-2 are rejected under 35 U.S.C. 103(a) as being obvious over Sugiyama (US Pub. 20140028256 A1).
A. Per independent claim 1: Sugiyama teaches a motor-driven vehicle, comprising features:
a power storage device to store electric power that is supplied to an electrical load (see Sugiyama, Fig 1, ref. 10);
a charging inlet configured to be supplied with electric power from an external power supply (see Sugiyama, Fig 1, ref. 105);
a voltage conversion device disposed between the power storage device and an inverter (see Sugiyama, Fig 1, ref. 26) - Sugiyama shows in Fig. 1 that voltage conversion devices 170,  60 are disposed between the power storage device 400 and an inverter 26.
Sugiyama shows in Fig. 1 that a voltage conversion device 60 is disposed between the power storage device 400 and an inverter 26. Sugiyama also shows that an external power supply 400, via  converters 170 and 60 providing power to the load(s): 30: motor generator, 40: motive power transmission gear, 50.
It is inherent that Sugiyama’s system includes an action to switch between different connections as in pending claim 1 (see Sugiyama, Fig 1, ref. RL1, RL2);
a first power line configured to connect the charging inlet and a first node between the power storage device and the voltage conversion device (i.e., when RL1 and RL2 are in “CLOSE” positions, see Sugiyama, Fig 1, ref. RL1 & RL2);
a second power line configured to connect the charging inlet and a second node between the voltage conversion device and the inverter 26 (i.e., when RL1 and RL2 are in OPEN positions, the current goes up to block 170 instead of block 200, see Sugiyama, Fig 1, ref. SMRL1 & SMRL2); and
a switching relay configured to switch power between two nodes/points of a first state and a second state (this claimed limitation is inherent for a switching relay),
the first state being a state in which the charging inlet is connected to the power storage device via the first power line (152p & 152g) without passing through the second power line, and the second state being a state in which the charging inlet is connected to the power storage device via the second power line without passing through the first power line (152p & 152g).
Sugiyama does not expressly disclose that claimed “a voltage conversion device”; however, his concept of using a MAIN DC/DC converter or an AC/DC converter would perform what applicant claimed limitations because this claim is directed to a motor-driven vehicle comprising structural components used by Sugiyama.
It would have been obvious with one of ordinary skill in the art at the time of this invention was made to implement Sugiyama’s concept as applicant’s claim since Sugiyama is in the same specific field of inventors to create a motor-driven vehicle’s main power supply electronic control module.
B. Per dependent claim 2:  This claim is directed to a structure. The rationales and reference for a rejection of claim 1 are incorporated.
Sugiyama also discloses:
an electronic control unit configured to control the switching relay (i.e., ECU 80 switches relay (SMRL1/SMRL2), and relay (RL1/RL2), see Sugiyama Fig 1, ECU 80),
wherein the electronic control unit is configured to switch the switching .relay to one of the first state and the second state (i.e., ECU 80 generates control commands SM1, SM2 and SR1, SR2 to control turning on/off system main relays SMR1, SMR2 and relays RL1, RL2. In response to each of control commands SM1, SM2 and SR1, SR2, an excitation current for the corresponding system main relay or relay is generated, with auxiliary battery 70 serving as a power supply” see Sugiyama, para. [0049]). 4.	Claims 3-4 are rejected under 35 U.S.C. 103(a) as being obvious over Sugiyama, in view of Ono (US Pub. 20190225109 A1).
A. Per dependent claim 3: This claim is directed to a structure. The rationales and reference for a rejection of claim 2 are incorporated.
	Sugiyama does not disclose about using a feedback value to control an ECU.
It has been fundamental control an ECU based on a feedback output voltage (i.e., sending a signal from an ECU to change a switching state based on an output voltage sensor 81 (see Ono, Fig. 1 ref. 81, and para. [0061]).
B. Per dependent claim 4: This claim is directed to a structure. The rationales and reference for a rejection of claim 3 are incorporated.
	Sugiyama does not sufficiently disclose about switching a relay to a first state (i.e., Ono switches a relay to charges a battery – see Ono, FIG. 11-S32) when an output voltage is higher than a target charging voltage.
	However, Ono uses sending a signal to a switching relay to change to another state based on a monitoring voltage 81 feeding back to ECU 100 (see Ono, Fig. 1 ref. 81, and para. [0061]).
Therefore, this claimed limitation has been obvious to one of ordinary skill in the art to implement Sugiyama with Ono since they both work toward an improvement of charging voltage for a motor-driven vehicle.
5. Per independent claim 6: This claim is directed to a method of performing features in claims 1-4. The same rationales and references set forth are applied for an obvious rejection as above claims 1-4.
6.	Claim 5 is rejected under 35 U.S.C. 103(a) as being obvious over Sugiyama, in view of Ono, and in view of Jeong et al., (US Pub. 20190148954 A1).
This claim is directed to a physical structure. The rationales and references for a rejection of claim 4 are incorporated.
Ono do not disclose about not charging a battery based on monitoring a temperature of a charging inlet (i.e., a battery temperature).
Since nothing is abnormal, or everything is working fine, a feature of switching a relay to another state (after checking feedback conditions – see Ono Fig. 1 where conditions of BV, IB, TB are monitored by ECU 100) is not new; wherein monitoring a temperature of the charging inlet/battery is higher than a. threshold value (i.e., Jeong et al., disclose a condition when NOT charging battery, see Jeong et al., para. [0077], [0079]),
It would have been obvious with one of ordinary skill in the art at the time of this invention was made to implement Sugiyama’s concept with Ono, and Jeong et al. that when the battery/charging inlet’s temperature is higher than a threshold temperature because it may be a problem to perform fast charging of a vehicle battery.
Conclusion
7.	Claims 1-6 are still rejected. The amendments and arguments for previous Office Action are unpersuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662